       -- -     -         -               --                                               -                                                     -

 AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                                 FILED
                                       UNITED STATES DISTRICT Co URT FEB 2 4 2020
                                           SOUTHERN DISTRICT OF CALIFORNI                       ...
                                                                                                _




                                                                                                      CLERK, U.S. DISffilCT COURT
              UNITED STATES OF AMERICA                              JUDGMENT IN A c~ffl'}{fSEJts't CAL1Fg:1i~
                                  V.                                (For Offenses Committe un or      L ....   ~er r'lj ovemu . . r   1 , 1.,,   u,J
        Douglas Valdimir CALDERON-FLORES
                                                                          Case Number:         20CR0655-AGS

                                                                    JOHN OWEN LANAHAN, CJA
                                                                    Defendant's Attorney
 REGISTRATION NO.                 83495298


 The Defendant:

 IZl pleaded guilty to count(s)         1 OF THE MISDEMEANOR INFORMATION

 D  was found guilty on count(s)
    afier a nlea of not ,rniltv_
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                       Count
Title & Section                    Nature of Offense                                                                                  Number(s)
8 USC 1325 (a)(!)                  IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                                  I
                                   (MISDEMEANOR)




      The defendant is sentenced is provided on page 2 of this judgment

D     The defendant has been found not guilty on count(s)

IX]   Count(s) UNDERLYING COUNTS                              are Dismissed without prejudice on the motion of the United States.

      Assessment : REMITTED
IZl


IXJ No fine                   •Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.

                                                                   February 20, 2020




                                                                   HON.    REW G. SCHOPLER
                                                                   UNITED STATES MAGISTRATE JUDGE



                                                                                                                            20CR0655-AGS
DEFENDANT:                 Douglas Valdimir CALDERON-FLORES                                        Judgment - Page 2 of 2
CASE NUMBER:               20CR0655-AGS



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED (87 DAYS)




 •      Sentence imposed pursuant to Title 8 USC Section l 326(b) .
.•      The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:
       •   at
                 ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at
     - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      20CR0655-AGS
